Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment

The amendment filed on 01/26/2022 has been entered. Claims 1-5, 7-9, 14-25 are pending. Claims 6 and 10-13 are cancelled. Applicant’s amendment to the claims have overcome 112 rejections set forth in the Non-Final Office Action notified on 02/17/2021.

Rejection of claim(s) 1-5, 7, 9, 14-24

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claim(s) 1-5, 7, 9, 14-24, is/are rejected under 35 U.S.C. 102 (a) (1) as being anticipated by Igov (US 20160174814).
In regards to claim 1, Igov discloses a system (Catheter system to access a lumen inside a living creature; Para [0147]; FIG. 9; also see FIGS. 7A-7C) for providing on-demand functionality during a medical procedure comprising: 
a first instrument (Forceps tool 934a and endoprobe 950, FIG. 9; also see FIGS. 7A-7C) comprising an instrument body (endoprobe 950 to which Forceps tool 934a is attached. FIG. 9; Para [0210]) and an end effector (Forceps tool 934a), the end effector providing a first functionality (Forceps tool 934a provides function of holding. Para [0210]); 
a first accessory (camera 534; FIG. 9; Para [0210]) providing a second functionality; and 
a mounting device (outer sleeve 642; Outer sleeve 642 mounts tool such as camera 534; FIG. 9; also see FIGS. 7A-7C; Para [0210]) attached to the first accessory for removably coupling the first accessory to the first instrument to augment the first functionality with the second functionality (In view of FIGS. 5A, 8-9, the camera 534 is removaly coupled to the sleeve 642 via a carriage 530. For example, channels 632 in the sleeve 642, FIG. 6A, para [0189], allow carriage 530 having camera 534 to be inserted or removed; Also see Para [0187]), wherein the first accessory is removably couplable to the first instrument by the mounting device so that the first accessory is adapted to change its orientation relative to the first instrument between a distal-facing orientation and a proximal-facing orientation while both the first accessory and the end effector are inside a patient body (Camera 534 is removably coupled to the Forceps tool 934a  by the outer sleeve 642. FIGS. 8-9; Camera 534 includes a magnet or a magnetic material, para [0194], FIGS. 5A-5B, 8, which would enable the camera to change its orientation between a distal end facing orientation and proximal facing orientation by using an external magnet positioned outside the patient body. Such external magnet is described in para [0184]. Also see para [0187]).  
In regards to claim 2, Igov discloses the system of claim 1, wherein the first or second functionality includes a surgical functionality (Camera functionality of camera 534 is a surgical functionality.).  
In regards to claim 3, Igov discloses the system of claim 1, wherein the first or second functionality includes a monitoring functionality (Camera functionality of camera 534).  
In regards to claim 4, Igov discloses the system of claim 1, wherein the first or second functionality is selected from a group consisting of gripping (Function of the tool 934a - the gripping functionality. FIG. 9; Para [0210]).

In regards to claim 5, Igov discloses the system of claim 1, wherein the first or second functionality is selected from a group consisting of imaging (Camera functionality of camera 534).
In regards to claim 7, Igov discloses the system of claim 1, wherein the first functionality includes a surgical functionality (function of grasping tool 934a) and the second functionality includes a complementary monitoring functionality (Camera functionality of camera 534).  
In regards to claim 9, Igov discloses the system of claim 1, wherein the first accessory includes a camera (camera 534).  
In regards to claim 14, Igov discloses the system of claim 1, wherein the first accessory provides a distal camera view (camera 534 is positioned at the distal end. FIG. 9) when the first instrument is inserted into the patient body and a proximal camera view when the first instrument is withdrawn from the patient body (In view of FIG. 5B, the camera 534 can be reversed for proximal camera view. Para [0185], [0188]).  
In regards to claim 15, Igov discloses the system of claim 1, wherein the mounting device includes a mechanical mechanism selected from a group consisting of a clip or a latch (Outer sleeve 642 can be considered as a clip or latch. FIG. 9).  
In regards to claim 16, Igov discloses the system of claim 1, wherein the mounting device includes a magnet for removably coupling the first accessory (tool/camera 534) to the first instrument (Carriage 530 may be connected to the tool (camera) via a magnet. Para [0194]).  
In regards to claim 17, Igov discloses the system of claim 1, wherein the first accessory includes a protrusion or a notch to facilitate being picked up by a second instrument (Mount 540 as seen in FIG. 5A provides protrusion or notch to the camera 534. Para [0188]).  

In regards to claim 18, Igov discloses the system of claim 1, wherein the first accessory (Camera 534) is configured to be parked inside the patient body when not attached to the first instrument (Camera 534 includes a magnet or magnetic material, para [0194], which would enable the camera to be parked inside the body by an external magnetic  device.).  
In regards to claim 19, Igov discloses the system of claim 18, wherein the first accessory (camera 534) is configured to be parked against a body wall of the patient body using a magnet positioned outside the patient body opposite the first accessory (Camera 534 includes a magnet, or magnetic material, para [0194], which would enable the camera to be parked inside the body by an external magnetic device.).  
In regards to claim 20, Igov discloses the system of claim 18, wherein the first accessory continues to provide the second functionality while parked (When the camera 534 being configured to be parked inside the patient body by a magnetic material or a magnet, the camera would continue to provide the imaging function while parked.).  
In regards to claim 21, Igov discloses the system of claim 1, wherein the first accessory (Camera 534) is couplable to the end effector of the first instrument (Camera 534 is coupled to the tool 934a via sleeve 642. FIG. 9, see also 7A-7C; Para [0210]).  
In regards to claim 22, Igov discloses the system of claim 1, wherein the first accessory is couplable to a distal end of the instrument body (portion 950, where the forceps tool is attached) of the first instrument (FIG. 9; camera 534 is coupled to the distal end of portion 950 via outer sleeve 642; Para [0210]).  
In regards to claim 23, Igov discloses the system of claim 1, wherein the mounting device (Sleeve 642; FIG. 9) includes: a first component (probe portion 950; FIG. 9) coupled to the first instrument (Forceps tool 934a; FIG. 9; para [0210]); and a second component (carriage 530; FIG. 8) coupled to the first accessory (camera 534; Camera 534 is removaly coupled to the sleeve 642 via a carriage 530; FIGS. 5A, 8, Para [0187]).  
In regards to claim 24, Igov discloses the system of claim 23, wherein the first component (Probe portion 950, coupled to the sleeve 642; FIG. 9) and the second component (carriage 530) are configured to be removably mated (Carriage 530 is conveyed via guide 632 to the sleeve 642, Para [0189] which makes 950 removably mated to carriage 530).  

Rejections of Claims 1 and 25 (Rejection based Magnetic element comprised in the camera/tool 534 as a mounting device)

Claim(s) 1, 25 is/are rejected under 35 U.S.C. 102 (a) (1) as being anticipated by Igov (US 20160174814).
In regards to claim 1, Igov discloses a system (Catheter system to access a lumen inside a living creature; Para [0147]; FIG. 9; also see FIGS. 7A-7C) for providing on-demand functionality during a medical procedure comprising: 
a first instrument (Forceps tool 934a and endoprobe 950, FIG. 9; also see FIGS. 7A-7C) comprising an instrument body (endoprobe 950 to which Forceps tool 934a is attached. FIG. 9; Para [0210]) and an end effector (Forceps tool 934a), the end effector providing a first functionality (Forceps tool 934a provides function of holding. Para [0210]); 
a first accessory (Camera 534; FIG. 9; Para [0210]) providing a second functionality; and a mounting device (Magnetic element comprised in the camera/tool 534, FIG. 5A, for attaching the camera to the carriage 530 and Forceps tool 934a. FIG. 9; para [0210]) attached to the first accessory for removably coupling the first accessory to the first instrument to augment the first functionality with the second functionality (Magnetic element comprised in the camera/tool 534 is attached to the Forceps tool 934a, FIG. 9. The Magnetic element allows the camera 534 to removeably couple to the Forceps tool 934a via carriage 530 and sleeve 642. FIG. 9, para [0210]; Also note that in view of FIGS. 5A, 8-9, the camera 534 is removaly coupled to the sleeve 642 via a carriage 530. For example, channels 632 in the sleeve 642, FIG. 6A, para [0189], allow carriage 530 having camera 534 to be inserted or removed; Also see Para [0187]), wherein the first accessory is removably couplable to the first instrument by the mounting device so that the first accessory is adapted to change its orientation relative to the first instrument between a distal-facing orientation and a proximal-facing orientation while both the first accessory and the end effector are inside a patient body (Camera 534 includes a magnet or a magnetic material, para [0194], FIGS. 5A-5B, 8, which would enable the camera to change its orientation between a distal end facing orientation 

In regards to claim 25, Igov discloses the system of claim 1, wherein the mounting device (the magnet coupled to the camera 534) is fixed to the first accessory such that an orientation of the mounting device relative to the first instrument changes when the orientation of the first accessory changes relative to the first instrument (The magnet being attached to the camera 534, the orientation of the magnet would change relative to the Forceps tool 934a, FIG, 9, when the orientation of the camera 534 is changed to face the proximal end.).

Rejections of Claims 1 and 8 (Rejection based on camera 534 of Igov as first instrument)

Claim(s) 1 is rejected under 35 U.S.C. 102 (a) (1) as being anticipated by Igov (US 20160174814).
In regards to claim 1, Igov discloses a system (Catheter system to access a lumen inside a living creature; Para [0147]; FIG. 9; also see FIGS. 7A-7C) for providing on-demand functionality during a medical procedure comprising: 
a first instrument (Camera 534; FIGS. 8, 9; Para [0210];) comprising an instrument body ( camera 534 has a body; FIGS. 5A, 8) and an end effector ( Camera 534 ), the end effector providing a first functionality (Imaging function of camera 534); 
a first accessory (Forceps tool 934a and endoprobe 950, FIG. 9; also see FIGS. 7A-7C Para [0210]) providing a second functionality (Forceps tool 934a provides function of holding. .  


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claim 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Igov (US 20160174814) in view of Ohara (US 20170245745).
In regards to claim 8, Igov discloses the system of claim 1, wherein the first functionality includes an imaging functionality, however, does not expressly disclose wherein the second functionality includes a complementary illumination functionality.
Ohara discloses an endoscope system (10) and teaches where a first functionality includes an imaging functionality (imaging functionality of an imager; FIG. 2A; para [0023]) and the second functionality includes a complementary illumination functionality (Lighting functionality of irradiation light converter 75a. abstract; para [0035], [0054]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention modify Igov’s first accessory in accordance with the teaching of Ohara to include the lighting element so that auxiliary  illumination source could be provided for the imaging device. This would provide an increased illumination if the illumination of the camera device become faulty.

Response to Arguments

Applicant's arguments filed on 01/26/2022 have been fully considered but they are not persuasive. 
On pages 6-7, applicant argues that the following feature is not disclosed by Igov. 

    PNG
    media_image1.png
    153
    831
    media_image1.png
    Greyscale

Examiner respectfully disagrees for the reasons stated below.
In view of para [0188], [0194], tool 534 which is a camera includes a magnet or magnetic material for attachment. This would enable the camera to change its orientation between a distal end facing orientation and proximal facing orientation by using an external magnet positioned outside the patient body. Such external magnet is described in para [0184]. Accordingly, the applicant’s argument are not persuasive.





Conclusion

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  See references listed on the PTO-892. 

THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHANKAR R GHIMIRE whose telephone number is (571)272-0515. The examiner can normally be reached 8 AM - 5 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anhtuan Nguyen can be reached on 571-272-4963. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) 





/SHANKAR RAJ GHIMIRE/Examiner, Art Unit 3795                                                                                                                                                                                                        
/AARON B FAIRCHILD/Primary Examiner, Art Unit 3795